DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
Rejections Repeated
1.	 The 35 U.S.C 102(a) rejection of claims 1-4,8,13-16 anticipated by Wakimoto has been repeated as previously made in office action 5/26/21.
As to the new limitation, “the metal plate comprising the bottom portion, the long side portions, the short side portion and the protrusions,” Wakimoto discloses that the the metal plate (figure 1 number 60) comprising the bottom portion (figure 1 number 62), the long side portions (figure 1 the side where number 11 points to), the short side portion (figure 1 number 65) and the protrusions (figure 1 number 61).
2. 	The 35 U.S.C 103(a) rejection of claims 5-7 unpatentable over Wakimoto has
been repeated as previously made in office action 5/26/21.
3. 	Claims 9,11-12 are allowed.
Response to Arguments
12/23/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Wakimoto fail to disclose a metal plate of the outer casing comprising a bottom portion, long side portions, a short side portion, and protrusions, Wakimoto discloses that the the metal plate (figure 1 number 60) comprising the bottom portion (figure 1 number 62), the long side portions (figure 1 the side where number 11 points to), the short side portion (figure 1 number 65) and the protrusions (figure 1 number 61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724